It is with great pleasure that
I congratulate you, Mr. President, on your unanimous
election to preside over the General Assembly at this
session. This session is particularly significant because we
are celebrating the fiftieth anniversary of the Universal
Declaration of Human Rights. It is also important for a
less uplifting reason: during this session the international
community is confronted with serious challenges and is
hard pressed to find collective wisdom to deal with
disturbing developments and trends. As you guide us in
our deliberations on these issues, I wish you well and
would like to extend to you the full support of my
delegation. I also wish to join the preceding speakers, all
of whom have justly praised the excellent work done by
your predecessor, Mr. Hennadiy Udovenko.
Our Secretary-General stated in his address to the
recent summit of the Non-Aligned Movement that
“human rights are not simply a matter of civil and
political freedom. Genuine freedom of choice
requires economic, social and cultural emancipation
too.”
From the very beginning of our development process and
to ensure such emancipation, Bhutan has been guided by
a philosophy of maintaining a harmonious balance
between material and spiritual prosperity. This we believe
is the way forward to attaining our goal of gross national
happiness.
I have the pleasure to inform the Assembly that the
throne of the Kingdom of Bhutan has always been the
fountainhead of the many changes in our country which
have led to greater empowerment of the people. Just three
months ago our King introduced, through the National
Assembly, some profound changes in the governance of
our country. These changes are in addition to the earlier
institutionalization of participatory decision making
processes at the district and grass-roots levels. Upon
dissolution of the appointed Cabinet, a new Council of
Ministers has been elected for a specific term by the
National Assembly. His Majesty the King has voluntarily
relinquished his role as the head of Government and was
further successful in convincing the National Assembly to
introduce a mechanism for the removal of a reigning
monarch through a periodic vote of confidence. Such
ongoing changes have further strengthened the rule of law
and have enhanced even further the direct participation of
the people in development and governance.
7


As we stand at the threshold of another millennium of
human civilization, our generation of leaders and policy
makers must not fail to grasp the unprecedented
opportunities. Ours is the past and ours, too, is the future.
Even as we are engaged in the last defining moments of the
twentieth century, we have a decisive role in shaping the
beginning of the next thousand years. We cannot undermine
our own role. Narrow interests and differences must not be
allowed to deter us from the greater legacy we owe to
posterity.
I believe that we should look upon all the challenges
that have spiralled in recent years as a last reminder of the
growing vulnerabilities of human society. There is the
Asian crisis, which now threatens to cause global economic
contraction and is already undermining the social and
political stability of some nations. The environment is
wreaking havoc in many quarters of the world, causing loss
of life and property in both the richest and the poorest
countries. And just as trade, technology and the reality of
interdependence force us to abide with each other in a
world that is shrinking in space and natural resources, we
find ourselves torn apart by bigotry, intolerance and hate.
Terrorism is on the rise, our children are lured by drugs
and crime, and even the richest nations among us can ill
afford the rising cost of growing prison populations. Then,
there is the spectre of a nuclear holocaust, which continues
to haunt us. Unless we look at our future and manage the
compelling forces of globalization with a greater sense of
spirituality and social concern, I fear that the global village
will fail to provide much of that elusive state of joy and
contentment to which we all aspire.
Terrorism in all its manifestations is unjustifiable,
regardless of the cause it seeks to espouse. It must be
condemned in the strongest of terms. Those who use terror
or the threat of terror target innocent people. Their
objectives are clear: to foster an environment of fear if their
goals are not met. Such heinous crimes against humanity
must not go unpunished. The voices of those who live in
constant fear of having the most fundamental of human
rights — the right to live without fear and the right to life
itself — abused and violated can no longer be ignored. The
conclusion and effective implementation of a
comprehensive international convention on terrorism
therefore assumes great significance.
The recent nuclear tests in South Asia have aroused
much concern. However, we are heartened by the positive
steps being taken by the concerned parties to calm the fears
of the international community. As a small, peace-loving
country, Bhutan has always condemned nuclear armament
and advocated full and comprehensive elimination of all
nuclear and other weapons of mass destruction. Our
delegation urges all participants in the disarmament
processes to undertake a more realistic assessment of the
prevailing global security arrangement, which, we believe,
has the inherent weakness of enticing States to join an
exclusive club. Unless there is an accelerated process
towards complete and comprehensive denuclearization
beyond the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) and beyond the Comprehensive Nuclear-
Test-Ban Treaty (CTBT), the world must be prepared to
face the eventuality of a nuclear club that will lose its
exclusivity.
Active and not passive interdependence is the
primary condition for all human progress in the future. It
is clear that prosperity in one part of the global village
cannot be sustained when poverty prevails in the other.
Yet unconscionable levels of disparity continue to grow
between the rich and the poor countries. While one
section of human society is burying itself in the waste of
conspicuous and excessive consumption, the other is
plagued by hunger and exposure. Against this backdrop,
it is sad to note that shrinkage of official development
assistance remains a serious concern. Political will must
be generated to reverse this trend and to inject new
vitality into international cooperation for development in
the interest of shared and sustainable prosperity.
Revitalization and reform of our Organization has
been the singular underlying theme of recent sessions of
the General Assembly. We are all agreed on the need for
major changes if the United Nations is to effectively meet
the current and emerging challenges of the twenty-first
century. As we continue to assess the long-term
implications of the Secretary-General’s proposal contained
in his report, we should bear in mind the needs and
aspirations of small and developing countries, which
comprise the overwhelming majority of the United
Nations membership.
Efforts should also focus on further strengthening of
the role and capacity of the Organization in the promotion
of development. In this regard, we welcome the inter-
agency collaborative arrangements, which we feel have
already led to improved coordination and cost-
effectiveness of the United Nations development agencies.
In so saying, I should like to place on record the deep
gratitude of the people of Bhutan for the vital role and
8


contributions of the various United Nations agencies in our
country’s development efforts. These agencies often play a
lead and coordinating role in such sectors of our national
development programmes as health, education and
infrastructure. Indeed, it is the face of the United Nations
as a prime mover of development that the masses in many
of our countries most appreciate and cherish.
Differences in perspective have prevented us from
arriving at a meaningful agreement on substantive issues
concerning the reform of the Security Council. Sixty-five
lengthy meetings held by the Open-ended Working Group
on the question of Security Council expansion and reform
have yielded few results, and tangible proposals remain
elusive.
My country firmly supports the position of the Non-
Aligned Movement on this matter, as reiterated in the Final
Document of its twelfth Summit meeting, which was
convened in South Africa earlier this month. Bhutan is of
the view that the current permanent members have an
obligation to be more responsive to calls for multifaceted
reforms of the Council. It must be rendered more effective
and transparent through democratization and the
enlargement of its membership, both in the permanent and
non-permanent categories. New permanent members must
include countries that have the capacity to share greater
international responsibilities and reflect equitable
geographical representation. We believe that Japan, whose
apportionment of the United Nations regular budget will
exceed 20 per cent by the year 2000, and India as a
developing country which represents one sixth of humanity,
are two countries that deserve permanent membership in the
Security Council. We remain convinced that the presence
of developing countries is all the more essential for the
reason that they form the object of most actions of the
Council.
Before I conclude, my delegation wishes to express its
deep sadness over the loss of human life and destruction of
property and infrastructure in the aftermath of the worst
ever floods in Bangladesh. While the people of Bangladesh
battle against this cruel act of nature, the people of Bhutan
are one with them and have extended to them some
assistance. As a least developed country, Bangladesh does
not have the resources to alleviate the suffering of its
people and to put itself on the road to recovery and
normalization. We are hopeful that the international
community will respond promptly and generously to the
appeal of the Prime Minister and the Government of
Bangladesh.

















